Citation Nr: 1242761	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-27 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, as secondary to service-connected hypertension or as due to exposure to herbicides.

2.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease, status post triple coronary artery bypass and stent placement times two (a heart disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1963 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) located in Decatur, Georgia.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to an initial higher disability rating in excess of 10 percent disabling for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus, type II.

2.  The Veteran is service-connected for hypertension.

3.  The type II diabetes mellitus is proximately due to the service-connected coronary artery disease and hypertension.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, type II diabetes mellitus is secondary to service-connected hypertension and coronary artery disease.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for diabetes mellitus, type II, as secondary to service-connected hypertension, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist the Veteran is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Type II Diabetes Mellitus 

The Veteran contends that his diagnosed type II diabetes mellitus is the direct result of his service-connected hypertension and/or related coronary artery disease.  The Veteran has also contended, in the alternative, that his diabetes is directly related to his military service or as a result of exposure to herbicides during service.  In this regard, because the Board is granting service connection for diabetes mellitus on a secondary basis (adjudicated herein), analyses of direct service connection and presumptive service connection for diabetes mellitus as due to herbicide exposure (including the factual question of whether the Veteran had service in the Republic of Vietnam) are rendered moot and will not be further discussed.

To prevail on the issue of secondary service causation, the record must show 
(1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

After a review of all the evidence, the Board finds that the evidence shows a current disability of diabetes mellitus.  A January 2004 private treatment report indicated a diagnosis, among other conditions, of diabetes mellitus.  In a more recent VA treatment report from September 2008, diabetes mellitus, type II, was included on the "Problem List."  On the question of current diagnosis, in an April 2005 VA treatment report, the Veteran's treating VA physician assessed the Veteran with diabetes mellitus type II, peripheral artery disease, and high blood pressure.

Service connection has also been established for coronary artery disease (status post triple coronary artery bypass and stent placement times two).

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran's type II diabetes mellitus is proximately due to his service-connected coronary artery disease or service-connected hypertension.  The Veteran is service connected for both hypertension (effective from 1994).  A September 1995 RO rating decision granted service connection for hypertension with history of cardiomyopathy, left atrial enlargement, and secondary pitting edema.  The Veteran is also service connected for coronary artery disease (effective from 2004), which includes status post triple coronary artery bypass and stent placement times two.

On the question of relationship of currently diagnosed type II diabetes mellitus to a service-connected disability, in an April 2005 VA treatment report, the Veteran's treating VA physician offered the opinion that the Veteran's diabetes mellitus is etiologically related to the service-connected coronary artery disease, and also to the service-connected hypertension.  The VA physician reasoned that the Veteran's diabetes mellitus, along with high blood pressure, was actually part of the same syndrome known previously as syndrome x, now known as metabolic syndrome; that he, as well as many in the science of medicine, feel high blood pressure is the first symptom of diabetes mellitus; and that the Veteran's peripheral artery disease is related to diabetes mellitus as part of the disease process.  The VA physician's opinion is competent and probative medical evidence because it is factually accurate, as it appears the Veteran's treating physician had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.

There is no other competent medical opinion of record against the claim which directly addresses the etiology of the Veteran's diabetes mellitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for type II diabetes mellitus, as secondary to the service-connected hypertension and coronary artery disease, have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for type II diabetes mellitus, as secondary to service-connected hypertension and coronary artery disease, is granted.


REMAND

In an April 2007 rating decision, the RO granted service connection for a heart disability (coronary artery disease) and assigned a disability rating of 10 percent, effective from the date of claim (February 11, 2004).  In a correspondence dated in May 2007, in response to the RO's April 2007 rating decision that granted service connection for coronary artery disease and assigned an initial disability rating of 10 percent, the Veteran wrote that he wanted to "raise my service connection percentage."  By the May 2007 letter, the Veteran essentially expressed disagreement with the RO's April 2007 rating decision regarding initial rating percentage for coronary artery disease.  

The Board finds that the May 2007 correspondence constitutes a timely notice of disagreement with the RO's decision assigning an initial disability rating of 10 percent for the heart disability.  See 38 C.F.R. § 20.201 (2012) (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a notice of disagreement, and special wording not required); see also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (stating that VA has always been, and will continue to be, liberal, in determining what constitutes a notice of disagreement).

From the record, it appears the RO has not yet issued a Statement of the Case addressing the issue of a higher initial disability rating for a heart disability (coronary artery disease).  When a veteran has filed a notice of disagreement and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the issue of a higher initial disability rating in excess of 10 percent for a heart disability is remanded for issuance of an SOC.

Accordingly, the issue of higher initial disability rating than 10 percent for service-connected coronary artery disease is REMANDED for the following action:

Issue the Veteran and representative an appropriate statement of the case addressing the issue of entitlement to a higher initial disability rating in excess of 10 percent disabling for a heart disability (coronary artery disease).  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


